UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1107



THEODORE R. JACKSON,

                                              Plaintiff - Appellant,

          versus


JAMES RIVER IRON, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-00-191-3)


Submitted:   April 12, 2001                 Decided:   April 18, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore R. Jackson, Appellant Pro Se. James LeRoy Banks, Jr.,
MCGUIREWOODS, L.L.P., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theodore R. Jackson appeals the district court’s order grant-

ing summary judgment to James river Iron, Inc. and dismissing his

claim that his discharge violated Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000(e) et seq.   We review a district court’s

grant of summary judgment de novo.    See Higgins v. E. I. Dupont de

Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).    Jackson con-

tends he was discharged on October 27, 1998.       He filed a sworn

charge with the EEOC on October 27, 1999.    Although Jackson filed

a letter with the EEOC on August 20, 1999, within the 300 day limi-

tations period, the letter was not sworn, therefore, it does not

serve as a “charge.”   See Tinsley v. First Union Nat’l Bank, 155

F.3d 435, 439-40 (4th Cir. 1998) (discussing limitations period).

Accordingly, we affirm the district court’s order on the grounds

that Jackson failed to exhaust his administrative remedies by

timely filing a charge with the EEOC.      See Edelman v. Lynchburg

College, 228 F.3d 503 (4th Cir. 2000), pet. for cert. filed, 69

U.S.L.W. 3481 (U.S. Apr. 2, 2001) (No. 00-1072).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                           AFFIRMED




                                  2